Notice of Pre-AIA  or AIA  Status
Claims 1, 3 and 5-12 are currently presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2022 has been entered.

Response to Amendment
4.      The amendment filed on April 14, 2022 has been entered and considered by the examiner.
By the amendment, claims 1 and 7 are amended. Claim 3 is cancelled. Claims 8-12 are newly added. The claims rejection 101 and 103 is still maintained. 

Response to 35 USC 101 arguments


5.        Applicant’s arguments regarding the 35 USC 101 rejection have been fully considered but are not persuasive. 
Applicant arguments
The claimed subject matter is not directed to (c) mental processes such as concepts performed in the human mind. Again, the claimed subject matter is the information processing device that implements a process that cannot be performed in the human mind. For example, human cannot practically perform in human mind determining the genotypes that are correlated with the at least one target phenotype on the basis of single nucleotide polymorphisms (SNPs) that affect the at least one target phenotype at or above a predetermined level, as recited in amended independent claim 1. In addition, human cannot practically perform in human mind estimating information on a probability of the at least one target phenotype being acquired by mating the determined genotypes, on the basis of at least one statistical model.

Examiner response
“Estimating information on a probability” includes series of mathematical calculations based on selected information which are directed to the abstract ideas and falls under the Mathematical Concepts.  (see MPEP 2106.04(a)(2)(I)(C) The step of determining the genotypes that are correlated with the at least one target phenotype on the basis of single nucleotide polymorphisms (SNPs) that affect the at least one target phenotype at or above a predetermined level, expressly recite a series of mental and computational steps that are directed subject matter falling within the judicial exception category of an abstract idea. Further, even though the recited process steps carried out by the claimed system may be performed or executed using a general purpose computer in the form of a “non-transitory computer readable medium comprising a program that causes a computer to execute the method”, the claims still amount to a series of mental, computational, and data analysis steps that remain directed to a judicial exception. The courts have clearly established that such methods directed essentially to a series of algorithmic/mathematical procedures encompasses a judicial exception that falls in the category of an abstract idea. 

Applicant argument 
Prone Two: If the Claim Recites a Judicial Exception, Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
Even if arguendo, the instant claims recites a judicial exception under prong one of Step 2A (which Applicant refutes), the claims nevertheless are integrated into a practical application.
The Guidance states that in Prong Two, examiners should evaluate whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. In the context of revised Step 2A, the following exemplary considerations are indicative that an additional element (or combination of elements) may have integrated the exception into a practical application:
•    An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
•    An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
•    An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
•    An additional element effects a transformation or reduction of a particular article to a different state or thing; and
•    An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The claimed subject matter as a whole integrates the recited judicial exception into a practical application of the exception. Specifically, the claimed subject matter provides the user with at least one of estimated information on at least one phenotype acquirable by mating the determined genotypes and estimated information on a probability of the at least one target phenotype being acquired by mating the determined genotypes, on the basis of at least one statistical model.
In addition, the claimed subject matter implements a judicial exception with a particular machine including the information acquisition unit, the genotype determination unit, and the result provision unit.

Examiner response
The claim with estimated information on at least one phenotype acquirable by mating the determined genotypes and estimated information on a probability of the at least one target phenotype being acquired also fall under the mental process of the abstract ideas. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements of acquiring from a user at least one of information on at least one target phenotype to be had by a subject individual and information on limiting conditions related to the subject individual which is recited at a high level of generality (i.e., as a general means of gathering information of the target genotype), and amounts to mere data gathering. (See MPEP 2106.05(g)).  Generic computer components such as information acquisition unit, genotype determination unit and a result provision unit are recited as performing generic computer functions amount to no more than implementing the abstract idea with a computerized system. These are just generic computer components performing generic computer functions, and therefore they do not amount to more than the claimed abstractions. 

    PNG
    media_image1.png
    626
    330
    media_image1.png
    Greyscale

Given the broadest reasonable interpretations of the claimed subject matter, the claimed embodiment is not an improvement to another technological field. These limitations do not provide for an improvement in computer functions and that any improvement would be on the judicial exception. To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. The claimed embodiments do not require a particular machine or specialized computer, they can all be performed on a generic computer system. As to a linking to another technological environment, Applicants claimed embodiments and the embodiments as set forth in the specification are to using generic computers which is well known in the computer technological arts. Considering all the limitations in combination, the claimed additional computer elements do not show any inventive concept such as improving the performance of a computer or any other technology, breeding. The steps describe nothing more than a computer’s basic function, and do not meaningfully limit in providing the prediction about breeding. It is for these reasons that Applicants’ claimed subject matter is not patent eligible.   


Applicant argument
Step 2B
The Examiner’s rejection under Step 2B is deficient with regards to the requirements set forth under the Berkheimer Memo. Accordingly, Applicant respectfully requests one of the above-referenced four types of evidence that must be provided in order to maintain this rejection.
As illustrated in these cited portions, claim 1 is directed to more than linking the user of a judicial exception to a particular technological environment or field of use in animal or plant breeding as argued by the Office at page 9. Particularly, claim 1 recites specific rules of determining a mating pair whose probability of acquiring the at least one target phenotype is not less than a predetermined level, among at least one mating pair determined on the basis of the determined genotypes, as a recommended mating combination to be provided to the user. In this regard, the claimed subject matter integrates the novel concept into a practical application.


Examiner response
In accordance with Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim limitation “determining a mating pair whose probability of acquiring the at least one target phenotype is not less than a predetermined level, among at least one mating pair determined on the basis of the determined genotypes, as a recommended mating combination to be provided to the user” is a mental process that can be performed in the human mind or with the aid of pencil and paper. The information acquisition unit configured to acquire from a user at least one of information on at least one target phenotype to be had by a subject individual and information on limiting conditions related to the subject individual which is recited at a high level of generality (i.e., as a general means of gathering information of the target genotype), and amounts to mere data gathering and is found as the insignificant extra-solution activity and cannot contribute an inventive concept. (See MPEP 2106.05(g)) The claims also contains the additional elements of information acquisition unit, genotype determination unit and a result provision unit which are recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)) Examiner has implemented the Berkheimer Memo sets forth specific requirements for supporting an assertion that an additional element (or combination of elements) is well-understood, routine or conventional. ((See MPEP 2106.05 (d)(i))) Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014). Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. 

Response to 35 USC 103 arguments

6.      Applicant's arguments filed 04/14/2022 have been fully considered. Applicants' arguments regarding the newly added limitations are addressed in the rejection below. New art is added. See office action

Claim Interpretation
7.       The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.          The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: information acquisition unit, genotype determination unit and a result provision unit in claim 1 and 7. 
Each of the above generic placeholder is specifically excluded from being interpreted as software per se. See MPEP §2181(II)(B) third to last paragraph.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112, Second Paragraph

9.           The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10.       Claim 1, 3 and 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AlA the applicant regards as the invention.
Claim 1 and 7 recite the limitations “a genotype determination unit, determining…”, and “ a result provision unit, providing…”. These limitations invoke 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because they use the generic placeholders without reciting sufficient structure to achieve the function or to modify the generic placeholder. Specification para 40 states-“The service provision system 200 according to one embodiment of the invention may be digital equipment having a memory means and a microprocessor for computing capabilities. The service provision system 200 may be a server system. As shown in FIG. 2, the service provision system 200 may comprise an information acquisition unit 210, a genotype determination unit 220, a result provision unit 230, a model validation unit 240, a communication unit 250, and a control unit 260.” However, a general disclosure of a computing device “for implementing aspects” does not specifically link the structure of the computing device for performing any of the recited functions. Thus,  the written description fails to disclose the corresponding structure, material, or acts for the claimed function. (e.g., the computer and the algorithm)  The written description does not include the structural elements to carry out these specifically claimed functions.

Examiner recommend to amend the claim limitation in a way that avoids interpretation under 35 U.S.C. 112(f).
Claim 1
A method performed in a system for providing a prediction about breeding, the system comprising a processor and a memory storing instructions when executed by the processor implementing an information acquisition unit, a genotype determination unit, and a result provision unit, and the method comprising the steps of: 
 Claim 7
A system for providing a prediction about breeding, comprising a processor and a memory storing instructions when executed by the processor implementing an information acquisition unit, a genotype determination unit, and a result provision unit, and the system comprising:

Applicant may: 
(a) Amend the claims so that the claim limitations will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01 (o) and 2181.

11.        Claims 3, 5-6 and 8-12  depend on claim 1 and do not cure the aforementioned deficiencies of claim 1, and thus, claims 3, 5-6 and 8-12 are rejected for the reasons set forth above regarding claim 1 as a result.



12.        Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
13.       Claim 10 is rejected for being indefinite to following reasons.
a.   Claim limitation recites “validating the statistical model…”. It is not clear to the examiner which system component of claim 1 will be used to validate the statistical model.  Specification page 9 and figure 2 element 240 describes the model validation unit for performing the step of validating and examiner recommend to amend the claim 1 as appropriate.
Examiner recommend to amend the claim limitation in order to avoid 112(f) and 112(b). 
Claim 10
The method of claim 1, further comprising a model validation unit implemented by the processor, and comprising the steps of:
by the model validation unit, validating the statistical model based on at least one cross validation method including a K-fold method, a validation set method, and a holdout method.  



Claim Rejections - 35 USC § 112, Fourth Paragraph


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

14.     Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 recites the limitation “a non-transitory computer-readable medium…..for executing the method” of claim 1. Claim 6 is a dependent of claim 1 and does not constitute a further limitation of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 

Claim Rejections - 35 USC §101
15.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
16.       Claims 1, 3 and 5-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
 (Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1, 3, 5-6 and 8-12 are directed to method or process, which falls on the one of the statutory category.
Claim 7 is directed to system or machine, which falls on the one of the statutory category. 
 (Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1 recites: 
by the genotype determination unit, determining genotypes that satisfy the limiting conditions, among genotypes that are correlated with the at least one target phenotype; (Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of generic computer component that is a genotype determination unit. If a claim limitation, under its broadest reasonable interpretation covers a mental process but for the recitation of generic computer component that is a genotype determination unit, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.)
and
by the result provision unit, providing the user with at least one of estimated information on at least one phenotype acquirable by mating the determined genotypes and a graph of distribution of probability of the at least one target phenotype being acquired by mating the determined genotypes, on the basis of at least one statistical model. 
wherein in the providing step, a mating pair whose probability of acquiring the at least one target phenotype is not less than a predetermined level, among at least one mating pair determined on the basis of the determined genotypes, is determined as a recommended mating combination to be provided to the user, wherein in the determining step, the genotypes that are correlated with the at least one target phenotype are determined on the basis of single nucleotide polymorphisms (SNPs) that affect the at least one target phenotype at or above a predetermined level.(it recites a mathematical calculation such as probability or merely limitations that are based on or involve a mathematical concept. Also the claims recites mental process since it includes an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas.)

The above claims is directed to a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016);
Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim 1 recites the additional elements of an information acquisition unit configured to acquire from a user at least one of information on at least one target phenotype to be had by a subject individual and information on limiting conditions related to the subject individual which is recited at a high level of generality (i.e., as a general means of gathering information of the target genotype), and amounts to mere data gathering. (See MPEP 2106.05(g)) The claims also contains the additional elements of information acquisition unit, genotype determination unit a result provision unit, and a user interface for displaying which are recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component and it does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (See MPEP 2106.05(f))  Additionally, a method for providing a prediction about breeding is generally linking the use of a judicial exception to a particular technological environment or field of use in animal or plant breeding that did not integrate a judicial exception into a practical application. Thus, the claim 1 is directed to abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The information acquisition unit configured to acquire from a user at least one of information on at least one target phenotype to be had by a subject individual and information on limiting conditions related to the subject individual which is recited at a high level of generality (i.e., as a general means of gathering information of the target genotype), and amounts to mere data gathering and is found as the insignificant extra-solution activity and cannot contribute an inventive concept. (See MPEP 2106.05(g)) and is well-understood, routine or conventional. ((See MPEP 2106.05 (d)(i))) Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014).  The claims also contains the additional elements of information acquisition unit, genotype determination unit, a result provision unit and an user interface for displaying which are recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f))  Additionally, a method for providing a prediction about breeding is no more than generally linking the use of a judicial exception to a particular technological environment or field of use in animal or plant breeding. (See MPEP 2106.05(h)) Thus, claim 1 is not patent eligible.



Claim 3 further recites wherein in the providing step, information on a breeding value of the at least one target phenotype is further provided. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas. Thus, claim 3 is directed to the abstract idea. 
The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.


Claim 5 recites the step of: providing the user with a result of validating the at least one statistical model. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas. Claim 5 therefore, when taken as a whole does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 5 is not patent eligible.


Claim 6 further recites a non-transitory computer-readable recording medium having stored there on a computer program for executing the method of Claim 1. The additional elements of non-transitory computer readable medium which is recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)) Claims 6 therefore, when taken as a whole does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. 


Regarding claim 7
(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 7 recites: 
a genotype determination unit configured to determine genotypes that satisfy the limiting conditions, among genotypes that are correlated with the at least one target phenotype; (Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of generic computer component that is a genotype determination unit and result provision unit. If a claim limitation, under its broadest reasonable interpretation covers a mental process but for the recitation of generic computer component that is a genotype determination unit, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.)
and
a result provision unit configured to provide the user with at least one of estimated information on at least one phenotype acquirable by mating the determined genotypes and estimated information on a probability of the at least one target phenotype being acquired by mating the determined genotypes, on the basis of at least one statistical model, wherein in the providing step, a mating pair whose probability of acquiring the at least one target phenotype is not less than a predetermined level, among at least one mating pair determined on the basis of the determined genotypes, is determined as a recommended mating combination to be provided to the user, , wherein in the determining step, the genotypes that are correlated with the at least one target phenotype are determined on the basis of single nucleotide polymorphisms (SNPs) that affect the at least one target phenotype at or above a predetermined level.(it recites a mathematical calculation such as probability or merely limitations that are based on or involve a mathematical concept. Also the claims recites mental process since it includes an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas.)

The above claims is directed to a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016);
 

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim 1 recites the additional elements of an information acquisition unit configured to acquire from a user at least one of information on at least one target phenotype to be had by a subject individual and information on limiting conditions related to the subject individual which is recited at a high level of generality (i.e., as a general means of gathering information of the target genotype), and amounts to mere data gathering. (See MPEP 2106.05(g)) The claims also contains the additional elements of information acquisition unit, genotype determination unit and a result provision unit which are recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component and it does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (See MPEP 2106.05(f))  Additionally, a system for providing a prediction about breeding is generally linking the use of a judicial exception to a particular technological environment or field of use in animal or plant breeding that did not integrate a judicial exception into a practical application. Thus, the claim 7 is directed to abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The information acquisition unit configured to acquire from a user at least one of information on at least one target phenotype to be had by a subject individual and information on limiting conditions related to the subject individual which is recited at a high level of generality (i.e., as a general means of gathering information of the target genotype), and amounts to mere data gathering and is found as the insignificant extra-solution activity and cannot contribute an inventive concept. (See MPEP 2106.05(g)) and is well-understood, routine or conventional. ((See MPEP 2106.05 (d)(i))) Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014).  The claims also contains the additional elements of information acquisition unit, genotype determination unit and a result provision unit which are recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)) Additionally, the system for providing a prediction about breeding is no more than generally linking the use of a judicial exception to a particular technological environment or field of use in animal or plant breeding. (See MPEP 2106.05(h)) Thus, claim 7 is not patent eligible.



Claim 8 recites wherein the at least one statistical model includes one of a ridge regression (RR) method, an ordinary least squares (OLS) method, and a Bayesian method. It recites a mathematical calculation such as mathematical features or merely limitations that are based on or involve a mathematical concept. Also the claims recites mental process since it includes an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. Claim 8 therefore, when taken as a whole does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 8 is not patent eligible.

Claim 9 recites wherein the breeding value of the at least one target phenotype is calculated based on at least one of a selection index (SI) method, a least-square method (LM), and a best linear unbiased prediction (BLUP) method. It recites a mathematical calculation or merely limitations that are based on or involve a mathematical concept. Also the claims recites mental process since it includes an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. Claim 9 therefore, when taken as a whole does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 9 is not patent eligible.




Claim 10 recites validating the statistical model based on at least one cross validation method including a K-fold method, a validation set method, and a holdout method. It recites a mathematical calculation or merely limitations that are based on or involve a mathematical concept. Also the claims recites mental process since it includes an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. Claim 10 therefore, when taken as a whole does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 10 is not patent eligible.

Claim 11 recites wherein the at least one target phenotype includes traits of having oleic acid and erucic acid, and the limiting conditions include limiting conditions for germination rates. t is only the description of abstract idea of claim 1 and does not include additional elements. Claim 11 therefore, when taken as a whole does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 11 is not patent eligible.
wherein the at least one target phenotype includes traits of having oleic acid and erucic acid, and the limiting conditions include limiting conditions for germination rates.

Claim 12 recites wherein the result provision unit generates the table listing a plurality of acquirable phenotypes in descending order by a probability of acquiring an individual with corresponding phenotype of having the oleic acid and the erucic acid. This limitation recites mental process since it includes an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. Claim 12 therefore, when taken as a whole does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 12 is not patent eligible.




Claim Rejections - 35 USC § 103
17.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
18.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



19.            Claims 1, 3, AND 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kirst et al., (PUB NO: US 20140283152 A1), hereinafter Kirst in view of BUNTJER et al. ( PUB NO: US 2016/0132635 A1), hereinafter BUNTJER.

Regarding claim 1 
Kirst teaches method performed in a system for providing a prediction about breeding, the system comprising an information acquisition unit, a genotype determination unit and a result provision unit, and the method (see Abstract- the present invention provides methods of determining the breeding value of an individual or determining the best pair of individuals to mate based on additive and non-additive factors and see fig 4 and para 72- The computing system may include a processing unit 402 that includes one or more computer processors. The processing unit 402 may execute software 404 used in performing functionality in accordance with the principles of the present invention as further described herein).
comprising the steps of:
by the information acquisition unit, acquiring from a user at least one of information on at least one target phenotype to be had by a subject individual and information on limiting conditions related to the subject individual; (See ¶ 009 -010- the invention provides a method of obtaining a progeny individual with a desired genetic value. The desired phenotype or traits is monogenic, quantitative, or polygenic. [Corresponds to the target phenotype] In other embodiments, the progeny individual is a plant and may be a corn, canola, flax, alfalfa, rice, rye, sorghum, sunflower, wheat, soybean, tobacco, potato, peanut, cotton, sweet potato, cassava, coffee, coconut, pineapple, citrus, banana, fig, sugar beet, oat, barley, vegetable, turfgrass, a tree, or an ornamental plant. [Corresponds to the subject individual]  See also ¶ 29 -Methods of the present invention may evaluate traits including, but not limited to, complex/quantitative traits, monogenic traits, and/or polygenic traits. Such traits in plants may include, for example, reproductive health, plant height, yield, biomass, increased or decreased tolerance to stresses, both biotic and abiotic, or to a chemical such as a pesticide or a herbicide, and the like. An "individual" or "subject" in accordance with the present invention may be a plant including, but not limited to an agricultural plant or tree. Agricultural plants or trees as used herein generally refer to plants and trees grown primarily for food or production purposes. Such plants and trees include but are not limited to rice, soybean, corn, canola, sorghum, sugarcane, cotton, coffee, tomato, pine, oak, maple, citrus, or the like. See ¶ 73- the data being stored by the one or more data repositories 412 may be collected and processed by the software 404 being executed by the processing unit 402. In collecting data for use in generating the molecular marker-derived matrices, the processing unit 402 may be configured to include a data collection system, either automated or manual (e.g., graphical user interface in which a user types collected data. [Corresponds to the user collecting data])

Examiner note: Examiner consider the subject individual is plant (rice, soybean, corn, canola, sorghum, sugarcane, cotton, coffee, tomato, pine, oak, maple, citrus, or the like) with at least one target phenotype (plant traits such as height, yield. Under the broadest reasonable sense, examiner consider the limitation conditions as use of the pesticide or herbicide in plant and increase or decrease tolerance to stress since they directly effects the plant traits such as height, yield. And the examiner consider the graphical user interface for acquiring the information from the computer (user).

by the genotype determination unit, determining genotypes that satisfy the limiting conditions, among genotypes that are correlated with the at least one target phenotype; (See ¶ 005 -006 - the invention provides a method of obtaining an individual with a desired estimated breeding value, the method comprising: (a) determining a genotype of a plurality of individuals for a plurality of genetic markers; The genetic markers are selected from the group consisting of unique expressed sequence tags (EST); restriction fragment length polymorphisms (RFLP), amplified fragment length polymorphisms (AFLP), simple sequence repeats (SSR), simple sequence length polymorphisms (SSLPs), single nucleotide polymorphisms (SNP), insertion/deletion polymorphisms (Indels), variable number tandem repeats (VNTR), random amplified polymorphic DNA (RAPD), and isozymes. In other embodiments, each genetic marker has a predetermined association with at least one desired trait or phenotype. [Corresponds to the among genotypes that are correlated with the at least one phenotype] In one embodiment, the desired phenotype is monogenic, quantitative, or polygenic. See also ¶ 34 -As a set, polymorphic markers serve as a useful tool for fingerprinting plants to inform the degree of identity of lines or varieties. These markers form the basis for determining associations with phenotypes and can be used to drive genetic gain. A breeder may select for a desired phenotype or track such desired phenotype during breeding using molecular markers) 

Examiner note: Examiner consider the selecting a desired phenotype using molecular markers during breeding to satisfy the limitations conditions. 

and

by the result provision unit, providing the user with a user interface at least one of estimated information on at least one phenotype acquirable by mating the determined genotypes and estimated information on a probability of the at least one target phenotype being acquired by mating the determined genotypes, on the basis of at least one statistical model. (See ¶ 005-006- In one aspect, the invention provides a method of obtaining an individual with a desired estimated breeding value, the method comprising: (a) determining a genotype of a plurality of individuals for a plurality of genetic markers; (b) constructing a molecular marker-derived matrix comprising additive and non-additive effects; (c) obtaining an estimated breeding value (EBV) for the individuals based on the matrix comprising additive and non-additive effects. In other embodiments, each genetic marker has a predetermined association with at least one desired trait or phenotype. See also ¶ 70-73- graphical user interface in which a user types collected data).)
  
    PNG
    media_image2.png
    557
    483
    media_image2.png
    Greyscale


Examiner note: Examiner consider the estimated information corresponds to estimated breeding value obtained by mating between the individual i and j with their determined genotype AA, Aa and aa for each phenotype traits. P(AA)ijk, P(Aa)ijk and P(aa)ijk are the probabilities that kth marker (each marker has a predetermined association with at least one desired trait or phenotype) of the predicted progeny target phenotype(plant height) being acquired by mating (between the individual i and j) the determined phenotypes AA, Aa and aa. And the examiner consider the graphical user interface for providing the user (computer) of estimated breeding value.

Kirst does not teach 
displaying a table listing at least one estimated information on at least one of estimated information on at least one phenotype acquirable by mating the determine genotypes and a graph of distribution of probability of the at least one phenotype being acquired by mating the determined genotypes, on the basis of at least one statistical model.
wherein in the providing step, a mating pair whose probability of acquiring the at least one target phenotype is not less than a predetermined level, among at least one mating pair determined on the basis of the determined genotypes, is determined as a recommended mating combination to be provided to the user and wherein in the determining step, the genotypes that are correlated with the at least one target phenotype are determined on the basis of single nucleotide polymorphisms (SNPs) that affect the at least one target phenotype at or above a predetermined level.

In the related field of invention, BUNTJER teaches displaying a table listing at least one estimated information on at least one of estimated information on at least one phenotype acquirable by mating the determine genotypes and a graph of distribution of probability of the at least one phenotype being acquired by mating the determined genotypes, on the basis of at least one statistical model. (See para 17-18 and table1-2- Table 1 which shows a selection strategy from a population using Combined Genomic Estimated Breeding Values. From a very small population of 5 diploid homozygous individuals the genotypes have been established (represented by 12 loci; top side of the table). If each allele marked “A” is positively contributing to a desired trait value, according to a genomic prediction model and “B” indicates all other alleles, the best achievable genotype contains the highest fraction of “A” alleles. The genomic estimated breeding values (GEBVs) of each individual are shown in the boxed cells on the diagonal of the lower part of the table, the off-diagonal cells contain CGEBVs. see para 25- Breeding value: the genetic merit of a unit of inheritance such as an individual in a breeding program. This genetic merit is determined by the contribution to at least one phenotypic trait of interest of an individual's gene or genes or (genetic) loci in a breeding program aimed at improving the at least one phenotypic trait of interest. See para 002 and fig6-7- In GS, EBVs are predicted based on genome wide information. GS is performed with a class of statistical methods called ridge regression. The most important parameter in ridge regression corresponds to the distribution assumed to the model parameters (GS model). This distribution is used to capture the genotype/phenotype relationship.)


wherein in the providing step, a mating pair whose probability of acquiring the at least one target phenotype is not less than a predetermined level, among at least one mating pair determined on the basis of the determined genotypes, is determined as a recommended mating combination to be provided to the user.(See para 17-18- Table 1 which shows a selection strategy from a population using Combined Genomic Estimated Breeding Values. From a very small population of 5 diploid homozygous individuals the genotypes have been established (represented by 12 loci; top side of the table). If each allele marked “A” is positively contributing to a desired trait value, according to a genomic prediction model and “B” indicates all other alleles, the best achievable genotype contains the highest fraction of “A” alleles. The genomic estimated breeding values (GEBVs) of each individual are shown in the boxed cells on the diagonal of the lower part of the table, the off-diagonal cells contain CGEBVs. For example in Table 1, when ranking the Combined GEBVs, it becomes apparent that the combinations of individuals 1 and 2; 1 and 3; as well as 1 and 5 are superior over 1 and 4, as these parent pairs have a better prospective for the production of the highest ranking genotypes in the next generation. See fig 5-7 and para 104-The horizontal axis indicates the accuracy of the genomic prediction model in each situation. The vertical axis indicates the fraction of repetitions in which the performance of final result in the final breeding cycle is better in the directed GS method than in the normal GS procedure (0.6 means that in 60% of the cases directed genomic selection had a better result, and the 0.5 line indicates the regular GS performance level). See para 129-FIG. 5 shows the results of the dirGWS vs regGWS comparison, wherein the training population serves as breeding population. Directed GWS method outperformed the regular GWS selection, in particular when the GS models are more accurate (R>0.6).)

Examiner note: The performance line level 0.5 and 0.6 indicates selection of parents with best per se GEBV. 


wherein in the determining step, the genotypes that are correlated with the at least one target phenotype are determined on the basis of single nucleotide polymorphisms (SNPs) that affect the at least one target phenotype at or above a predetermined level. (see ¶ 005 -006 SEE PARA 36-. The genotype/phenotype relationship model can then be created by calculating correlations between the genotypic data and the phenotypic data. For example, with a dense marker map, such as SNP map, some markers can be correlated with positive or negative effects on a particular quantitative phenotypic trait of interest. See fig 5-7 and para 104-FIG. 5: Test results with the described method according to the present disclosure of directed genomic selection, in comparison to “regular” genomic selection (i.e. selection of parents with best per se GEBV). Simulations were done using Arabidopsis thaliana genotype data and simulated trait effects, randomly distributed over 500-2000 loci. The horizontal axis indicates the accuracy of the genomic prediction model in each situation. The vertical axis indicates the fraction of repetitions in which the performance of final result in the final breeding cycle is better in the directed GS method than in the normal GS procedure (0.6 means that in 60% of the cases directed genomic selection had a better result, and the 0.5 line indicates the regular GS performance level). See para 129-FIG. 5 shows the results of the dirGWS vs regGWS comparison, wherein the training population serves as breeding population. Directed GWS method outperformed the regular GWS selection, in particular when the GS models are more accurate (R>0.6).)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of identifying plants and animals having a beneficial breeding value as disclosed by Kirst to include displaying a table listing at least one estimated information on at least one of estimated information on at least one phenotype acquirable by mating the determine genotypes and a graph of distribution of probability of the at least one phenotype being acquired by mating the determined genotypes, on the basis of at least one statistical model, wherein in the providing step, a mating pair whose probability of acquiring the at least one target phenotype is not less than a predetermined level, among at least one mating pair determined on the basis of the determined genotypes, is determined as a recommended mating combination to be provided to the user and wherein in the determining step, the genotypes that are correlated with the at least one target phenotype are determined on the basis of single nucleotide polymorphisms (SNPs) that affect the at least one target phenotype at or above a predetermined level as taught by BUNTJER in the system of Kirst for improving at least one phenotypic trait of interest in subsequent generation(s) of a population of individuals, preferably crop plants or cattle. (Abstract, BUNTJER)

Regarding claim 3
Kirst further teaches wherein in the providing step, information on a breeding value of the at least one target phenotype is further provided. (See ¶ 006- obtaining an estimated breeding value (EBV) for the individuals based on the matrix comprising additive and non-additive effects; See also ¶ 29- An "individual" or "subject" in accordance with the present invention may be a plant including, but not limited to an agricultural plant or tree. Agricultural plants or trees as used herein generally refer to plants and trees grown primarily for food or production purposes. Such plants and trees include but are not limited to rice, soybean, corn, canola, sorghum, sugarcane, cotton, coffee, tomato, pine, oak, maple, citrus, or the like. In addition, an "individual" or "subject" may be an animal including, but not limited to a livestock animal. Livestock animals as used herein generally refer to animals raised primarily for food. Such animals include, but are not limited to cattle, swine, horse, goat, sheep, dog, ostrich, chicken, turkey, and the like)



Regarding claim 5  
Kirst further teaches the step of: providing the user with a result of validating the at least one statistical model. (See ¶ 28 - Any statistical model for predicting BVs based on molecular markers known in the art may be used in the present invention. See ¶ 65- The prediction ability of the different models was tested with a 10-fold cross validation with a random sub-sampling partitioning fixed for all models. Briefly, the genotypes were partitioned in 10 groups. And models were run 10-times with different 9 groups every time, while the 10th group was used to validate the models. ¶ 72-73 and fig 4- the data being stored by the one or more data repositories 412 may be collected and processed by the software 404 being executed by the processing unit 402. In collecting data for use in generating the molecular marker-derived matrices, the processing unit 402 may be configured to include a data collection system, either automated or manual (e.g., graphical user interface in which a user types collected data).)

Examiner note: Examiner consider the statistical model with the 10th group was used to validate the other statistical models that were run 10-times with different 9 groups. And the examiner consider the graphical user interface for providing the result of the validation.



Regarding claim 6
Kirst teaches a non-transitory computer-readable recording medium having stored there on a computer program for executing the method of Claim 1. (¶ 72 and fig 4-The computing system may include a processing unit 402 that includes one or more computer processors. The processing unit 402 may execute software 404 used in performing functionality in accordance with the principles of the present invention. The processing unit 402 may be in communication with a (i) memory 406 configured to store data being generated and utilized by the processing unit 402 and software for execution by the processing unit 402.)

Examiner note: Examiner consider the software 404 is a computer program that enables the processing unit 402 to perform a specific task. 




Regarding claim 7 
Kirst teaches method performed in a system for providing a prediction about breeding, the system comprising an information acquisition unit, a genotype determination unit and a result provision unit, and the method (see Abstract- the present invention provides methods of determining the breeding value of an individual or determining the best pair of individuals to mate based on additive and non-additive factors and see fig 4 and para 72- The computing system may include a processing unit 402 that includes one or more computer processors. The processing unit 402 may execute software 404 used in performing functionality in accordance with the principles of the present invention as further described herein).
comprising the steps of:
by the information acquisition unit, acquiring from a user at least one of information on at least one target phenotype to be had by a subject individual and information on limiting conditions related to the subject individual; (See ¶ 009 -010- the invention provides a method of obtaining a progeny individual with a desired genetic value. The desired phenotype or traits is monogenic, quantitative, or polygenic. [Corresponds to the target phenotype] In other embodiments, the progeny individual is a plant and may be a corn, canola, flax, alfalfa, rice, rye, sorghum, sunflower, wheat, soybean, tobacco, potato, peanut, cotton, sweet potato, cassava, coffee, coconut, pineapple, citrus, banana, fig, sugar beet, oat, barley, vegetable, turfgrass, a tree, or an ornamental plant. [Corresponds to the subject individual]  See also ¶ 29 -Methods of the present invention may evaluate traits including, but not limited to, complex/quantitative traits, monogenic traits, and/or polygenic traits. Such traits in plants may include, for example, reproductive health, plant height, yield, biomass, increased or decreased tolerance to stresses, both biotic and abiotic, or to a chemical such as a pesticide or a herbicide, and the like. An "individual" or "subject" in accordance with the present invention may be a plant including, but not limited to an agricultural plant or tree. Agricultural plants or trees as used herein generally refer to plants and trees grown primarily for food or production purposes. Such plants and trees include but are not limited to rice, soybean, corn, canola, sorghum, sugarcane, cotton, coffee, tomato, pine, oak, maple, citrus, or the like. See ¶ 73- the data being stored by the one or more data repositories 412 may be collected and processed by the software 404 being executed by the processing unit 402. In collecting data for use in generating the molecular marker-derived matrices, the processing unit 402 may be configured to include a data collection system, either automated or manual (e.g., graphical user interface in which a user types collected data. [Corresponds to the user collecting data])

Examiner note: Examiner consider the subject individual is plant (rice, soybean, corn, canola, sorghum, sugarcane, cotton, coffee, tomato, pine, oak, maple, citrus, or the like) with at least one target phenotype (plant traits such as height, yield. Under the broadest reasonable sense, examiner consider the limitation conditions as use of the pesticide or herbicide in plant and increase or decrease tolerance to stress since they directly effects the plant traits such as height, yield. And the examiner consider the graphical user interface for acquiring the information from the computer (user).

by the genotype determination unit, determining genotypes that satisfy the limiting conditions, among genotypes that are correlated with the at least one target phenotype; (See ¶ 005 -006 - the invention provides a method of obtaining an individual with a desired estimated breeding value, the method comprising: (a) determining a genotype of a plurality of individuals for a plurality of genetic markers; The genetic markers are selected from the group consisting of unique expressed sequence tags (EST); restriction fragment length polymorphisms (RFLP), amplified fragment length polymorphisms (AFLP), simple sequence repeats (SSR), simple sequence length polymorphisms (SSLPs), single nucleotide polymorphisms (SNP), insertion/deletion polymorphisms (Indels), variable number tandem repeats (VNTR), random amplified polymorphic DNA (RAPD), and isozymes. In other embodiments, each genetic marker has a predetermined association with at least one desired trait or phenotype. [Corresponds to the among genotypes that are correlated with the at least one phenotype] In one embodiment, the desired phenotype is monogenic, quantitative, or polygenic. See also ¶ 34 -As a set, polymorphic markers serve as a useful tool for fingerprinting plants to inform the degree of identity of lines or varieties. These markers form the basis for determining associations with phenotypes and can be used to drive genetic gain. A breeder may select for a desired phenotype or track such desired phenotype during breeding using molecular markers) 

Examiner note: Examiner consider the selecting a desired phenotype using molecular markers during breeding to satisfy the limitations conditions. 

and

by the result provision unit, providing the user with at least one of estimated information on at least one phenotype acquirable by mating the determined genotypes and estimated information on a probability of the at least one target phenotype being acquired by mating the determined genotypes, on the basis of at least one statistical model. (See ¶ 005-006- In one aspect, the invention provides a method of obtaining an individual with a desired estimated breeding value, the method comprising: (a) determining a genotype of a plurality of individuals for a plurality of genetic markers; (b) constructing a molecular marker-derived matrix comprising additive and non-additive effects; (c) obtaining an estimated breeding value (EBV) for the individuals based on the matrix comprising additive and non-additive effects. In other embodiments, each genetic marker has a predetermined association with at least one desired trait or phenotype. See also ¶ 70-71)
  
    PNG
    media_image2.png
    557
    483
    media_image2.png
    Greyscale


Examiner note: Examiner consider the estimated information corresponds to estimated breeding value obtained by mating between the individual i and j with their determined genotype AA, Aa and aa for each phenotype traits. P(AA)ijk, P(Aa)ijk and P(aa)ijk are the probabilities that kth marker (each marker has a predetermined association with at least one desired trait or phenotype) of the predicted progeny target phenotype(plant height) being acquired by mating (between the individual i and j) the determined phenotypes AA, Aa and aa. And the examiner consider the graphical user interface for providing the user (computer) of estimated breeding value.

Kirst does not teach 
wherein in the providing step, a mating pair whose probability of acquiring the at least one target phenotype is not less than a predetermined level, among at least one mating pair determined on the basis of the determined genotypes, is determined as a recommended mating combination to be provided to the user and wherein in the determining step, the genotypes that are correlated with the at least one target phenotype are determined on the basis of single nucleotide polymorphisms (SNPs) that affect the at least one target phenotype at or above a predetermined level.

In the related field of invention, BUNTJER teaches wherein in the providing step, a mating pair whose probability of acquiring the at least one target phenotype is not less than a predetermined level, among at least one mating pair determined on the basis of the determined genotypes, is determined as a recommended mating combination to be provided to the user.(See para 17-18- Table 1 which shows a selection strategy from a population using Combined Genomic Estimated Breeding Values. From a very small population of 5 diploid homozygous individuals the genotypes have been established (represented by 12 loci; top side of the table). If each allele marked “A” is positively contributing to a desired trait value, according to a genomic prediction model and “B” indicates all other alleles, the best achievable genotype contains the highest fraction of “A” alleles. The genomic estimated breeding values (GEBVs) of each individual are shown in the boxed cells on the diagonal of the lower part of the table, the off-diagonal cells contain CGEBVs. For example in Table 1, when ranking the Combined GEBVs, it becomes apparent that the combinations of individuals 1 and 2; 1 and 3; as well as 1 and 5 are superior over 1 and 4, as these parent pairs have a better prospective for the production of the highest ranking genotypes in the next generation. See fig 5-7 and para 104-The horizontal axis indicates the accuracy of the genomic prediction model in each situation. The vertical axis indicates the fraction of repetitions in which the performance of final result in the final breeding cycle is better in the directed GS method than in the normal GS procedure (0.6 means that in 60% of the cases directed genomic selection had a better result, and the 0.5 line indicates the regular GS performance level). See para 129-FIG. 5 shows the results of the dirGWS vs regGWS comparison, wherein the training population serves as breeding population. Directed GWS method outperformed the regular GWS selection, in particular when the GS models are more accurate (R>0.6).)

Examiner note: The performance line level 0.5 and 0.6 indicates selection of parents with best per se GEBV. 


wherein in the determining step, the genotypes that are correlated with the at least one target phenotype are determined on the basis of single nucleotide polymorphisms (SNPs) that affect the at least one target phenotype at or above a predetermined level. (see ¶ 005 -006 SEE PARA 36-. The genotype/phenotype relationship model can then be created by calculating correlations between the genotypic data and the phenotypic data. For example, with a dense marker map, such as SNP map, some markers can be correlated with positive or negative effects on a particular quantitative phenotypic trait of interest. See fig 5-7 and para 104-FIG. 5: Test results with the described method according to the present disclosure of directed genomic selection, in comparison to “regular” genomic selection (i.e. selection of parents with best per se GEBV). Simulations were done using Arabidopsis thaliana genotype data and simulated trait effects, randomly distributed over 500-2000 loci. The horizontal axis indicates the accuracy of the genomic prediction model in each situation. The vertical axis indicates the fraction of repetitions in which the performance of final result in the final breeding cycle is better in the directed GS method than in the normal GS procedure (0.6 means that in 60% of the cases directed genomic selection had a better result, and the 0.5 line indicates the regular GS performance level). See para 129-FIG. 5 shows the results of the dirGWS vs regGWS comparison, wherein the training population serves as breeding population. Directed GWS method outperformed the regular GWS selection, in particular when the GS models are more accurate (R>0.6).)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of identifying plants and animals having a beneficial breeding value as disclosed by Kirst to include wherein in the providing step, a mating pair whose probability of acquiring the at least one target phenotype is not less than a predetermined level, among at least one mating pair determined on the basis of the determined genotypes, is determined as a recommended mating combination to be provided to the user and wherein in the determining step, the genotypes that are correlated with the at least one target phenotype are determined on the basis of single nucleotide polymorphisms (SNPs) that affect the at least one target phenotype at or above a predetermined level as taught by BUNTJER in the system of Kirst for improving at least one phenotypic trait of interest in subsequent generation(s) of a population of individuals, preferably crop plants or cattle. (Abstract, BUNTJER)


Regarding claim 8
Kirst further teaches wherein the at least one statistical model includes one of a ridge regression (RR) method, an ordinary least squares (OLS) method, and a Bayesian method. (see para 28-Any statistical model for predicting BVs based on molecular markers known in the art may be used in the present invention. In one embodiment of the invention, Ga is used instead of the numerator relationship matrix (A) in Best Linear Unbiased Prediction (BLUP) analysis (GBLUP) to predict BVs. BLUP, and thus GBLUP, is a well-known easily-understood methodology by breeders, and is equivalent to ridge regression BLUP (RR-BLUP))


Regarding claim 9
Kirst further teaches wherein the breeding value of the at least one target phenotype is calculated based on at least one of a selection index (SI) method, a least-square method (LM), and a best linear unbiased prediction (BLUP) method. (see para 28-Any statistical model for predicting BVs based on molecular markers known in the art may be used in the present invention. In one embodiment of the invention, Ga is used instead of the numerator relationship matrix (A) in Best Linear Unbiased Prediction (BLUP) analysis (GBLUP) to predict BVs. BLUP, and thus GBLUP, is a well-known easily-understood methodology by breeders, and is equivalent to ridge regression BLUP (RR-BLUP))



Regarding claim 10
Kirst further teaches validating the statistical model based on at least one cross validation method including a K-fold method, a validation set method, and a holdout method. (see para 65- The prediction ability of the different models was tested with a 10-fold cross validation with a random sub-sampling partitioning fixed for all models. Briefly, the genotypes were partitioned in 10 groups. And models were run 10-times with different 9 groups every time, while the 10th group was used to validate the models. At the end, all genotypes had their BV predicted from the model (PBV).



20.           Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kirst et al., (PUB NO: US 20140283152 A1), hereinafter Kirst in view of BUNTJER et al. ( PUB NO: US 2016/0132635 A1), hereinafter BUNTJER and further in view of Khan, Sajid, et al. ("Genetic variability, heritability and correlation for some quality traits in F3: 4 Brassica populations." (2008): 223-231.)

Regarding claim 11
Kirst does not teach wherein the at least one target phenotype includes traits of having oleic acid and erucic acid, and the limiting conditions include limiting conditions for germination rates
However, BUNTJER teaches the limiting conditions include limiting conditions for germination rates. (see para 33-Phenotypic trait of interest: a heritable characteristic of a plant or animal species which may be quantified in a certain unit of measure. Examples of quantitative phenotypic traits of interest are (but are not limited to) for plants: fruit size, fruit count, yield in kg per ha, plant height, relative growth speed, flowering time, germination rate. It can be desired that a quantitative phenotypic trait of interest is increased or decreased, and the respective shift of the average value for the characteristic in the population can improve the economic value of that population, variety or offspring relative to the parent generation(s))

The combination of Kirst and BUNTJER does not teach wherein the at least one target phenotype includes traits of having oleic acid and erucic acid.

In the related field of invention, Khan teaches wherein the at least one target phenotype includes traits of having oleic acid and erucic acid. (see page 223 and Introduction- All the selected genotypes were sown in RCB design in 2005-06 season to study variability for qualitative traits like oil, protein, glucosinolates, oleic acid, linolenic acid and erucic acid contents in six F3:4 populations)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of identifying plants and animals having a beneficial breeding value as disclosed by Kirst to include wherein the at least one target phenotype includes traits of having oleic acid and erucic acid as taught by Khan in the system of Kirst and BUNTJER in order to show genetic variances for most of the traits indicating significant genetic control over expression of quality traits and for determining the heritability estimates that provide information on transmission of trait (s) from parents to offspring. Such estimates facilitate the evaluation of genetic and environmental effects, which aid in selection. Estimates of heritability can also be used to predict genetic advance under selection, so that the plant breeder can anticipate improvement from different types and intensities of selection.. (Abstract and page 224, Khan)


Regarding claim 12
The combination of Kirst and BUNTJER does not teach wherein the result provision unit generates the table listing a plurality of acquirable phenotypes in descending order by a probability of acquiring an individual with corresponding phenotype of having the oleic acid and the erucic acid.

In the related field of invention, Khan further teaches wherein the result provision unit generates the table listing a plurality of acquirable phenotypes in descending order by a probability of acquiring an individual with corresponding phenotype of having the oleic acid and the erucic acid. (See Khan table I-V, page 228-229)




Conclusion



21.           Claims 1, 3 and 5-12 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20080163824 A1 Moser et al.
Discussing the methods for predicting genetic and phenotypic merit in individuals on the basis of genome-wide marker information. Also disclosed are methods for determining the fitness or predisposition of an individual for a desired purpose, or the susceptibility of the individual to an outcome, such as a disease.
WO 2010068999 A1 DOUGLAS.
Discussing the methods that are useful for selecting animals suitable for breeding among a population of animals, such as a herd. The methods involve analysis of trait information from ancestors of a candidate breeding animal and evaluating the genetic worth of that animal.


22.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101. The examiner can normally be reached 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PURSOTTAM GIRI/Examiner, Art Unit 2147          

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147